Citation Nr: 1418493	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  08-38 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as due to an undiagnosed illness.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1986 to November 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 and September 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran testified before the undersigned Acting Veterans Law Judge at a June 2010 Travel Board hearing.  A transcript is associated with the claims file.  

The Board previously remanded this case for additional development in September 2010.

The Board has reviewed the physical, Virtual VA, and Veterans Benefits Management System (VBMS) claims files.

The issues of entitlement to service connection for sleep apnea, chronic fatigue syndrome, and GERD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDING OF FACT

The Veteran does not currently have an IBS diagnosis; IBS did not manifest to a degree of 10 percent or more within one year after his separation from service; and his primary symptom, diarrhea, is caused by GERD and lactose intolerance. 


CONCLUSION OF LAW

The criteria for service connection for IBS have not been met.  38 U.S.C.A. § 1110, 1117, 1131 (West 2002); 38 C.F.R. § 3.303, 3.317 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  

VA provided notice regarding the Veteran's IBS claim in September 2007.  The Veteran was informed of the evidence necessary to substantiate his claim; that VA was responsible for obtaining certain evidence; that he would be responsible for obtaining certain evidence; and that an examination would be scheduled if appropriate.  He was also informed that if a claim were granted a disability rating and an effective date would be assigned. 

VA also satisfied its duty to assist the Veteran in the development of his claim.  

First, VA satisfied its duty to seek relevant records.  The RO associated the Veteran's service treatment records (STRs), service personnel records (SPRs), and VA treatment records with the claims file.  The Veteran has not identified any evidence not already of record; therefore, the Board concludes VA has made every reasonable effort to obtain all relevant records.

Second, VA satisfied its duty obtain a medical examination or opinion when required.  VA provided the Veteran medical examinations addressing his IBS claim, including its possible relationship to his Persian Gulf War service.  

Further, the Veteran's June 2010 Travel Board hearing focused on the elements necessary to substantiate the claim, the Veteran and his representative demonstrated actual knowledge of those elements, questions were framed to explore the basis for the claim, and the undersigned Acting Veterans Law Judge considered whether any evidence was overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492, 497-498 (2010) (holding that under 38 C.F.R. § 3.103(c)(2) a hearing officer must "explain fully the issues" and "suggest the submission of evidence that may have been overlooked").  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2013) or identified any prejudice as a result of the hearing.  

As VA satisfied its duties to notify and assist the Veteran, no further action is needed to comply with 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and he will not be prejudiced by the adjudication of his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

The Veteran contends that he has IBS due to an undiagnosed illness related to his active service in Saudi Arabia during the Persian Gulf War.  See July 2007 Claim.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

VA compensation may be awarded for a disability only if it existed on the date of application-it may not be awarded for a past disability.  Degmetich v. Brown, 8 Vet. App. 208, 211-212 (1995), aff'd, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  But see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the current disability requirement is satisfied if a claimant has the disability at the time during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

If the Veteran had at least 90 days of active service, a chronic disease may be presumed service-connected if it manifested to a degree of at least 10 percent within a presumptive period following the Veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§  3.307, 3.309 (2013).  If a chronic disease existed during service or within a presumptive period after separation from active service, subsequent manifestations of that chronic disease, however remote, are service-connected unless clearly attributable to intervening causes.  38 C.F.R. § 3.303(b).  For a disease to be considered chronic, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time; isolated findings or a diagnosis including the word "chronic" do not establish chronicity.  38 C.F.R. §§ 3.303(b), 3.307.

If a disease listed in 38 C.F.R. § 3.309(a) was noted during service or within the presumptive period but was not shown to be chronic, or if a diagnosis of chronicity may be legitimately questioned, then a showing of continuity of symptomatology after discharge is required.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that continuity of symptomatology for a condition "noted" in service requires both post-service continuity of the same symptomatology and evidence of a nexus between the present disability and the post-service symptomatology).  But see Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) "is only available to establish service connection for the specific chronic diseases listed in [section] 3.309(a)"). 

If a chronic disease is diagnosed after separation from service and not within any applicable presumptive period, service connection may still be granted if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted where disability is proximately due to, the result of an already service-connected disability, or where a service-connected disability aggravated, or causes an increase in, a non-service-connected disability.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Service connection may be granted for claims related to service during the Persian Gulf War may if there is (1) an undiagnosed illness, and (2) evidence of a chronic disability.  See Gutierrez v. Principi, 19 Vet. App. 1, 7 (2004).  The chronic disability must not be attributed to any known clinical diagnosis and must result from an illness or combination of illnesses manifested by one or more signs and symptoms that (1) became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War, or (2) manifested to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i)-(ii) (except as to delimiting date).  

Qualifying chronic disabilities include medically unexplained chronic multisymptom illnesses, such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, that are defined by a cluster of signs or symptoms.  38 U.S.C.A. § 1117(a).  Signs and symptoms include:  (1) fatigue; (2) unexplained rashes or other dermatological signs or symptoms; (3) headache; (4) muscle pain; (5) joint pain; (6) neurological signs or symptoms; (7) neuropsychological signs or symptoms; (8) upper or lower respiratory system signs or symptoms; (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 U.S.C.A. § 1117(g).

Manifestations of undiagnosed illness may be presumptively service connected unless there is affirmative evidence that an undiagnosed illness (1) was not incurred in service or (2) was caused by a supervening condition.  See 38 C.F.R. § 3.317 (a)(7).  

The Veteran is not entitled to direct service connection for IBS because he does not have, and did not have during the pendency of his claim, an IBS diagnosis.  The Veteran was assessed by the July 2001 VA Gulf War Registry examiner with IBS with lactose intolerance; however, the diagnosis occurred prior to the Veteran's July 23, 2007, claim and was not confirmed by any other VA healthcare practitioner or examiner at any point during the pendency of his appeal.  Further, the May 2010 VA examiner opined that the Veteran's symptoms did not meet the diagnostic criteria for IBS.

The Veteran was, however, given other gastrointestinal diagnoses during the pendency of his appeal.  During a January 2009 gastroenterology consultation, after reporting a 5-year history of diarrhea with intermittent abdominal pain and blood in his stools, the Veteran was assessed with a history of chronic diarrhea and GERD.  After an April 2009 esophagogastroduodenoscopy and a colonoscopy he was diagnosed with GERD, diarrhea, a Helicobactor pylori infection, antral gastritis with moderate bulbar duodenitis, sessile polyps, and small internal hemorrhoids.  After a May 2010 VA Gulf War examination, the May 2010 VA examiner diagnosed the Veteran with GERD and lactose intolerance.

The record does not, however, establish that these diagnoses had their onset in service.  In service, the Veteran was treated for symptoms of diarrhea, sore throat, headache, neck pain, and a dry cough; however, he was assessed with a viral syndrome.  Moreover, in his August 1995 Report of Medical History, completed approximately three months prior to his separation from active service, the Veteran denied having had frequent indigestion during service.  

The record also does not establish that the Veteran's symptoms have been continuous since his separation from service.  The Veteran is competent to assert that his diarrhea and abdominal pain symptoms began within one year of his November 1995 discharge and worsened following his 1996 VA Persian Gulf Registry evaluation.  See Transcript of Record at 2, 4; Sept. 2009 Notice of Disagreement; Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  The Board notes, however, that the record reveals that his Persian Gulf Registry evaluation took place in July 2001 (rather than 1996).  The Board also finds that though competent, the credibility of the Veteran's statements regarding onset of symptoms is undermined by his inconsistent reports.  During the July 2001 Persian Gulf Registry evaluation, the Veteran did report having chronic, recurrent episodes of gaseous distension with flatus; however, he denied having had any specific diarrhea or dysentery episodes.  Further, during an August 2002 VA examination of the intestines, a December 2008 primary care visit, and a January 2009 gastroenterology visit, the earliest onset date reported by the Veteran was in approximately 2002.  In addition, following the removal of tissue from his intestine in April 2009, the Veteran denied having abdominal pain or diarrhea on several occasions.  See Apr. 2009, Nov. 2009, and May 2010 VA Treatment Notes.  Therefore, the Veteran's lay statements do not constitute probative evidence regarding the onset of his symptoms.

In addition, the record lacks competent evidence of a nexus between the Veteran's active service and his symptoms of chronic diarrhea, abdominal pain, and flatus.  The May 2010 VA examiner opined that lactose intolerance caused the Veteran's chronic diarrhea.  The rationale was that it was not present if milk products were avoided, as the Veteran reported only having diarrhea 1-2 times per month when he drank milk products and lactose intolerance is very common.  The May 2010 VA examiner indicated that the Veteran's lactose intolerance is due to a reduction or a deficiency of lactase, a digestive enzyme, which could be congenital or due to a bacterial overgrowth, mucosal injury, or IBS; however, as discussed above, the Veteran does not have a current diagnosis of IBS.  

The May 2010 VA examiner's opinion is adequate, as the examiner considered the relevant history of the Veteran's symptoms, provided sufficiently detailed descriptions of any disability, and included clear conclusions with supporting data.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr, 21 Vet. App. at 311-12 (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  While the May 2010 VA examiner did not review the claims file, the examiner did review VA treatment records, which included all prior VA examinations, including examinations that described the Veteran's in-service symptom of diarrhea due to a viral syndrome.  Further, the examination report contains an accurate and detailed medical history.

Moreover, the Veteran's symptoms, and his other diagnoses of gastritis, a Helicobactor pylori infection, polyps, and hemorrhoids, have been consistently attributed to his GERD and his lactose intolerance.  The July 2001 VA Persian Gulf Registry examiner attributed the Veteran's chronic gaseous distension with flatus to IBS-which, as noted above, is not the Veteran's current diagnosis-with lactose intolerance and GERD suggestive of epigastric gastritis.  The August 2002 VA intestines examiner attributed his one loose bowel movement per week, associated with belching and stomach churning, to a history compatible with lactose intolerance and acid peptic disease.  In January 2009 VA treatment records, the Veteran's reported 5-year history of diarrhea and abdominal pain was attributed to GERD.  The May 2010 VA examiner opined that his chronic, mild esophagitis is likely due to and a result of GERD.  The Veteran is not currently service-connected for GERD, as the issue is remanded below and not currently before the Board, or for lactose intolerance. 

The Veteran is not entitled to presumptive service connection for a chronic disease based on in-service chronicity or continuity of symptomatology since separation from service, as he does not have a current diagnosis that qualifies under 38 C.F.R. § 3.309(a).  While he was diagnosed with a history of chronic diarrhea, as discussed above, VA examiners and healthcare practitioners determined that it was a symptom of the Veteran's lactose intolerance.  Further, for a disease to be considered chronic; there must be more than isolated findings or a diagnosis including the word "chronic."  38 C.F.R. §§ 3.303(b), 3.307.

The Veteran is also not entitled to secondary service connection, as he is currently only service-connected for left and right elbow degenerative spurring with bursitis or tendonitis, and no competent evidence in the record indicates that his current digestive symptoms are proximately due to or chronically aggravated by an elbow disability.

The Veteran is a Persian Gulf War Veteran-he served overseas in Saudi Arabia from December 1990 to May 1991 and exhibited objective indications of chronic disability to a degree of 10 percent or more prior to December 31, 2016.  See 38 U.S.C.A. § 101(33) (West 2002); 38 C.F.R. § 3.317(e).  He is not, however, entitled to service connection based on his service in Saudi Arabia, as the record lacks competent evidence that he ever had an undiagnosed illness or a qualifying chronic disability.  As discussed above, he does not have a current diagnosis of IBS and the Board reiterates that his symptoms have been attributed to other known diagnoses.

While the Veteran believes he currently has IBS or chronic diarrhea with abdominal pain and flatus due to an undiagnosed illness, a qualifying chronic disability, or that his symptoms are etiologically related to his active service, he is not competent to provide a diagnosis or medical nexus in this case.  The issue is medically complex and requires specialized knowledge and experience.  Jandreau, 492 F.3d at 1377, 1377 n.4; see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating the need for supporting medical evidence in claim for rheumatic heart disease). 


ORDER

Service connection for irritable bowel syndrome is denied.


REMAND

The Veteran's STRs reveal that he reported having childhood asthma and having similar shortness of breath and chest pain during service several times per year, but only at night.  See Aug. 1995 Report of Medical History.

In May 2010, a VA examiner opined that there was no nexus between the Veteran's diagnosed sleep apnea and his possible exposures in Southwest Asia because it had a specific or distinct etiology.  The examiner did not, however, provide an opinion regarding whether the Veteran's sleep apnea had its onset in service or was otherwise etiologically related to the Veteran's active service.

The Veteran's claim for service connection for chronic fatigue syndrome is inextricably intertwined with the claim for service connection for sleep apnea.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Evidence in the record suggests that his sleep apnea either causes or contributes to his symptom of chronic fatigue.  See Aug. 2002 VA Intestines Examination, Diagnosis; May 2010 VA Gulf War Examination, Diagnosis. 

Further, in December 2008 the Veteran submitted a substantive appeal which the Board finds to be a timely notice of disagreement (NOD) with a September 2008 rating decision denying service connection for gastroesophageal reflux disease (GERD).  See Dec. 2008 Substantive Appeal.  As the NOD placed the claim in appellate status, it must be remanded to allow the AOJ to issue a Statement of the Case (SOC).  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, the case is REMANDED for the following action:

1. First, the RO or AMC should obtain any outstanding records, including from VA, dated since October 2013. 

2. Second, provide all required notice regarding a claim for secondary service connection (symptom of fatigue due to sleep apnea) and undertake any necessary development.

3. Third, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any sleep apnea.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or the Veterans Benefits Management System (VBMS) that is not already of record.  The examiner should review this Remand and the claims file and perform all indicated studies. 

The examiner MUST provide an opinion, based on examination results and the record, regarding:

a) whether it is at least as likely as not (50 percent or greater probability) that the Veteran currently has sleep apnea that had its onset during, or is otherwise etiologically related to, his active service. 

The opinion MUST consider the Veteran's lay testimony regarding the onset and duration of his symptoms, including his August 1995 Report of Medical History, which indicates that the Veteran reported having shortness of breath and chest pain at night that felt similar to his childhood asthma.

Please provide the basis for any diagnosis and a complete medical rationale for the opinion. 

4. Fourth, AFTER the claim for service connection for sleep apnea has been adjudicated, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any chronic fatigue symptom or syndrome.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or the Veterans Benefits Management System (VBMS) that is not already of record.  The examiner should review this Remand and the claims file and perform all indicated studies. 

The examiner MUST provide an opinion, based on examination results and the record, regarding:

a) whether it is at least as likely as not (50 percent or greater probability) that the Veteran currently has chronic fatigue or chronic fatigue syndrome that had its onset during, or is otherwise etiologically related to, his active service.; and

b) whether it is at least as likely as not (50 percent or greater probability) that the Veteran currently has chronic fatigue or chronic fatigue syndrome that is proximately due to or chronically aggravated by a service-connected disability.

The opinion MUST consider the Veteran's lay testimony regarding the onset and duration of his symptoms and medical evidence suggesting that his fatigue may be due in part to sleep apnea.  See Aug. 2002 VA Intestines Examination, Diagnosis; May 2010 VA Gulf War Examination, Diagnosis.

Please provide the basis for any diagnosis and a complete medical rationale for the opinion. 

5. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


